Opinion by
Mr. Justice Stewart,
March 28, 1910:
The questions raised in this appeal are the same as those raised in No. 405, January Term, 1909, ante, p. 591. The ap*597pellee here recovered in the court below for injuries received in the same accident that was the basis of recovery in that case. Both cases were argued together, the facts and the law governing being the same in each. For the reasons stated in the opinion filed in No. 405, January Term, 1909, the assignments of error in this case are overruled, and the judgment is affirmed.